Hamekseey, J.
The Practice Act affects mere matters of form in equity, as well as in common law pleadings. The complaint is in form the same, whether the cause of action is a legal or equitable one, and in each case the pleadings of the defendant include not only denials and matters in avoidance, but counterclaims and cross-complaints in the nature of cross-bills in equity; so that the filing of a cross-complaint after the pleadings have been closed, is an amendment of the pleadings.
The refusal of the trial court to allow the defendant to amend his pleadings by filing a cross-complaint after this court had upon a reservation advised what judgment should be rendered, but before the judgment was actually entered up, is subject to the same rule that would govern such action after judgment rendered. McAlister v. Clark, 33 Conn. 253, 257. The power of the court to disallow such amendment is unquestionable. Since the Act of 1821 de amendments, any proper amendment of pleadings lias been a matter of right; yet it is a right whose limits are to be determined in connection with the power of the court to control the time and order of pleadings, so far as may be necessary to compel the parties to reach a final issue within a reasonable time,—■ a power recognized by statute, and essential to the performance of the inherent functions of a court of justice. “An amendment of the pleadings, when the case is on trial, and the evidence partly in, is never a matter of absolute right;” Gulliver v. Fowler, 64 Conn. 556, 565; a fortiori is this so Avhen the amendment is not offered until after trial and judgment. While the allowance of an amendment is in general *373discretionary, the action of a trial court may be subject to review where it is determined rather by a construction of the rules limiting the right to amend, than by considerations affecting discretion in a case where the absolute right of amendment does not exist. In this case the defendant had no absolute right to amend; the action of the trial court in refusing to receive the cross-bill was purely a matter of discretion. Such discretion cannot be reviewed on this appeal, which is in the nature of a writ of error. Betts v. Hoyt, 13 Conn. 469, 470; Camp v. Waring, 25 id. 519, 527; Hoyt v. Smith, 27 id. 467, 470; North v. Nichols, 39 id. 355; Hotchkiss v. Hoy, 41 id. 568, 574; Taylor v. Keeler, 51 id. 397, 398; Gulliver v. Fowler, supra.
There is no error in the judgment of the Superior Court.
In this opinion the other judges concurred.